     Case 3:20-cv-01053-AJB-KSC Document 4 Filed 06/16/20 PageID.25 Page 1 of 3



1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   RENO WILLIAMS,                                       Case No.: 3:20-cv-1053-AJB-KSC
     CDCR # G-06940,
11
                                         Plaintiff,       ORDER DISMISSING CIVIL
12                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
13
                                                          FILING FEE REQUIRED
14   J. MORALES, et al.,                                  BY 28 U.S.C. § 1914(a) AND/OR
                                                          FAILING TO MOVE TO PROCEED
15                                    Defendants.         IN FORMA PAUPERIS
16                                                        PURSUANT TO 28 U.S.C. § 1915(a)
17
18
19         Plaintiff Reno Williams, proceeding pro se and currently incarcerated at Centinela
20   State Prison has filed a civil action. (See ECF No. 1, Compl.) Plaintiff has not prepaid the
21   filing fees required by 28 U.S.C. Section 1914(a) or filed a motion to proceed in forma
22   pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a).
23   I.    Failure to Pay Filing Fee or Request IFP Status
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26
27
28
                                                      1
                                                                                 3:20-cv-01053-AJB-KSC
     Case 3:20-cv-01053-AJB-KSC Document 4 Filed 06/16/20 PageID.26 Page 2 of 3



1    $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
4    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a
5    prisoner, and even if he is granted leave to commence his suit IFP, he remains obligated
6    to pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185
7    (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. §
8    1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9          Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action. Although Plaintiff has filed a copy of his prison trust account
11   statement for the 6-month period preceding the filing of his Complaint as required by 28
12   U.S.C. Section 1915(a)(2), see ECF No. 3, he has not submitted an affidavit and properly
13   supported Motion to Proceed IFP as required by 28 U.S.C. Section 1915(a)(1). The more
14   than five month old affidavit attached to Plaintiff’s Complaint, see Compl. at 9, does not
15   satisfy this requirement either. As a result, his case cannot yet proceed. See 28 U.S.C. §
16   1914(a); Andrews, 493 F.3d at 1051.
17   II.   Conclusion and Order
18         For the reasons set forth above, the Court hereby:
19         (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
20   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
21   28 U.S.C. Section 1914(a) and Section 1915(a); and
22         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
23   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-01053-AJB-KSC
     Case 3:20-cv-01053-AJB-KSC Document 4 Filed 06/16/20 PageID.27 Page 3 of 3



1    complete and file a Motion to Proceed IFP which includes an affidavit of Plaintiff’s
2    assets and a certified copy of his trust account statement for the 6-month period preceding
3    the filing of his Complaint. See 28 U.S.C. § 1915(a)(1), (2); S.D. Cal. Civ. L.R. 3.2(b).
4          IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
5    with this Court’s approved form “Motion and Declaration in Support of Motion to
6    Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
7    complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
8    remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
9    requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
10         IT IS SO ORDERED.
11   Dated: June 16, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                              3:20-cv-01053-AJB-KSC
